Citation Nr: 0109635	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-21 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent prior to July 27, 1998, for service-connected post 
traumatic stress disorder (PTSD) for accrued purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to March 
1968.  He died on January [redacted], 2000.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in July 2000, a statement of the case was issued in September 
2000, and a substantive appeal was received in October 2000.  
In November 2000, the appellant and her son testified at a 
Board videoconference hearing.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2000; his only service-
connected disability was PTSD.

2.  At the time of his death, the veteran had an appeal 
pending before the Board which had been limited to the issue 
of entitlement to a disability rating in excess of 50 percent 
for service-connected PTSD prior to July 27, 1998. 

3.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
PTSD, as of January 20, 1998, was productive of severe social 
and industrial impairment.  

4.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
PTSD, as of January 20, 1998, precluded the veteran from 
securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to a 100 percent schedular 
disability rating for service-connected PTSD effective 
January 20, 1998, for accrued benefit purposes have been met. 
38 U.S.C.A. §§ 1155, 5121, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.400, 4.16, Diagnostic Code 9411 (as in 
effect prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of his death on January [redacted], 2000, the veteran had 
an appeal pending before the Board.  Because veteran's claims 
do not survive their deaths, the veteran's appeal to the 
Board was dismissed by decision dated March 24, 2000.  The 
appellant then filed a claim for accrued benefits based on 
the claim which the veteran had pending at the time of his 
death.  The RO denied the appellant's accrued benefit claim 
by rating decision in June 2000, and the present appeal 
ensued. 

According to VA law, certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled to at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death 
(referred to as 'accrued benefits'), and due and unpaid for a 
period not to exceed two years, shall, upon the death of such 
veteran, be paid to the veteran's surviving spouse.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000; see Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998) (in order for a claimant 
to be entitled to accrued benefits, "the veteran must have 
had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
decision.").  Accrued benefit claims are derivative of a 
veteran's claim.  The statute allows for the payment of 
benefits that were 'due and unpaid' to the veteran based on 
existing ratings and decisions.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996).

A review of the record reveals that the claim which was 
pending at the time of the veteran's death was essentially a 
claim of entitlement to a disability rating in excess of 50 
percent for PTSD prior to July 27, 1998.  Service connection 
was granted for PTSD by rating decision in August 1994, and a 
10 percent rating was assigned effective January 27, 1992.  
The veteran initiated and completed an appeal to the Board 
from that rating decision on the issues of entitlement to an 
earlier effective date for the grant of service connection as 
well as entitlement to assignment of a higher disability 
rating.  By Board decision in October 1996, the Board 
determined that an effective date of July 15, 1990, was 
warranted for the grant of service connection for PTSD.  The 
Board remanded to the RO the issue of entitlement to 
assignment of a higher rating for additional development.  By 
rating decision in February 1997 (while in remand status), 
the RO increased the rating for PTSD to 50 percent, effective 
from July 15, 1990 (the date of the effective date of the 
grant of service connection established by the October 1996 
Board decision).  Subsequently, the RO issued another rating 
decision in October 1998 which assigned a 70 percent rating 
for PTSD effective July 27, 1998, and also assigned a total 
disability rating based on individual unemployability from 
July 27, 1998.  However, as these RO actions did not grant 
the full benefits sought by the veteran, the issue of 
entitlement to a higher rating for PTSD remained in appellate 
status.  The veteran testified at a Board hearing in February 
1999.  At that hearing, the veteran withdrew from appellate 
status any consideration of a higher disability rating for 
PTSD from July 27, 1998, on.  It would appear that this 
withdrawal was based on recognition of the fact that he had 
been assigned a total disability rating for compensation 
purposes effective from July 27, 1998.  In other words, the 
only question remaining in appellate status was whether a 
rating in excess of 50 percent was warranted from July 15, 
1990, to July 27, 1998.  This was the issue remaining in 
appellate status at the time of the veteran's death, and the 
appellant's accrued benefit claim is to be viewed in this 
context.  Further, as by law an accrued benefit claim is 
limited to benefits due and unpaid for a period not to exceed 
two years, the underlying question now before the Board is 
whether the criteria for entitlement to a rating in excess of 
50 percent for PTSD were met during the period beginning 
(January 20, 1998 (the date two years before the veteran's 
death), and July 27, 1998, (the date after which there 
remained no issue as a result of the veteran's February 1999 
withdrawal statement at a Board hearing).  

At this point, the Board observes that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for VA assistance 
to claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
the issue before the Board involves entitlement to accrued 
benefits, and such benefits are limited to those which are 
based on existing ratings or decisions, or those based on 
evidence in the file at the date of death.  Accordingly, 
consideration is limited to the evidence deemed to be of 
record at the date of death.  There has been no indication or 
assertion from the appellant that there is any additional 
evidence which can be deemed to have been of record at the 
time of the veteran's death.  Moreover, the appellant has 
been furnished adequate notice of the type of evidence 
necessary to prevail with her accrued benefit claim as well 
as the laws and regulations (including rating criteria both 
prior to November 7, 1996, and thereafter) which govern 
entitlement to a higher rating during the time period in 
question.  Accordingly, to the extent that the Veterans 
Claims Assistance Act of 2000 might be found to apply to this 
particular case, the Board finds that there has already been 
substantial compliance and that not useful purpose would be 
served by delaying appellate review for any additional 
action. 

The appellant's appeal involved the propriety of disability 
evaluations made by the RO.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 
594 (1991).  Moreover, since the underlying claim arises from 
the assignment of a disability rating after an original grant 
of service connection, consideration must be given to the 
possibility of different or staged ratings during the 
pertinent time period.  See Fenderson v. West, 12 Vet.App. 
119 (1999).  As already explained, the pertinent time period 
for consideration in the present case is the period from July 
15, 1990, to July 27, 1998. 

The veteran's PTSD was rated under the criteria set forth in 
Diagnostic Code 9411.  The Board notes here, however, certain 
portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for mental disorders changed during the course of 
the veteran's appeal.  Specifically, on October 8, 1996, the 
VA published a final rule, effective November 7, 1996, to 
amend the section of the Schedule for Rating Disabilities 
dealing with mental disorders.  61 FR 52695, Oct. 8, 1996.  
When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991); White v. Derwinski, 1 Vet.App. 519, 521 
(1991).  Under the circumstances, the underlying increased 
rating claim must be reviewed in light of the regulatory 
changes dealing with the pertinent rating criteria as well as 
under the applicable regulations in effect when the veteran's 
claim was filed.

Under Diagnostic Code 9411, in effect prior to November 7, 
1996, a 50 percent rating was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was for 
application when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating 
of 100 percent under this Code was warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

Under the current criteria which became effective November 7, 
1996, a 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest available 
rating, 100 percent, is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.

Turning to the evidence, the veteran underwent a VA 
vocational assessment in June and July 1997.  It was reported 
that the veteran's employment history mainly involved work as 
a plumber.  It was also reported that the veteran's PTSD had 
caused him great difficulties at work and that nonservice-
connected disorders caused additional problems in his ability 
to work.  The veteran voices a desire to pursue a vacation in 
horticulture using his own acreage.  It was noted after 
psychological testing that there did not appear to be any 
evidence which would interfere with the veteran's ability to 
become satisfactorily employed in fields which he may desire 
to enter.  It was recommended that the veteran begin his 
vocational rehabilitation after he had determined a suitable 
vocational goal.  

VA outpatient treatment records noted that he was seen on 
February 20, 1998 following complaints that his number of 
stresses had increased since his last visit (for example, he 
was in the middle of a court case concerning property 
boundaries, his daughter's health and the death of his 
daughter's friend).  He stated that he was dealing with these 
stresses with his wife's help, but he did not feel that he 
wanted to deal with other people.  He indicated his intention 
to give up his plumbing business and take up horticulture (he 
was seeking VA vocational rehabilitation for this purpose).  
He was taking Buspar, which appeared to help with his 
anxiety, irritability and avoidance symptoms.  He was able to 
deal with his irritability more constructively now.  His mood 
and sleep were stable.  He was very active in the VFW; in 
fact, he had been re-elected president.  He was still working 
as a self-employed plumber.  The mental status examination 
noted that he was alert and oriented in three spheres.  He 
was pleasant and cooperative.  His mood was neutral to mildly 
dysphoric and he displayed a full range of affect, which was 
appropriate to content.  He had good eye contact, and his 
speech was of regular rate and rhythm.  His psychomotor 
activity was within normal limits and his thought processes 
were logical and goal directed.  The diagnosis was PTSD; a 
Global Assessment of Functioning (GAF) Score of 60 was 
assigned.  A GAF Score of 60 suggests the presence of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, page 47 (4th ed., revised 1994).  

The veteran was afforded a VA examination in March 1998.  It 
was reported that he was still working as a plumber although 
he was hoping to quit this employment after the conclusion of 
his last job.  He indicated that his relationships with his 
family were better, although he still had difficulties being 
around others and he still tended to isolate himself.  Loud 
noises at work easily startled him.  He described having 
trouble with nightmares, poor concentration and poor memory.  
He was able to sleep well only after being completely 
fatigued.  He was taking both Prozac and Buspar.  The mental 
status examination found that he was alert and oriented.  His 
grooming and hygiene were both good.  His psychomotor 
activity was within normal limits, he had good eye contact 
and his speech displayed regular rate and rhythm.  His 
thought processes were logical and goal directed.  His mood 
was neutral and his affect was restricted.  He displayed no 
suicidal or homicidal ideation, and he denied experiencing 
delusions or hallucinations.  The diagnosis was PTSD and the 
GAF Score assigned was 60.  The examiner noted that the 
veteran was employable.

Further VA outpatient treatment records indicated that he was 
seen on April 3, 1998; he was alert and oriented in three 
spheres.  He was also cooperative and pleasant.  His mood was 
euthymic and he displayed a full range of affect.  He 
appeared to be very hopeful.  He displayed good eye contact 
and his speech was of a regular rate and rhythm.  His thought 
processes were logical and goal directed, and were 
accompanied by fleeting suicidal ideation when under stress.  
The diagnosis was PTSD and it was assigned a GAF Score of 65, 
which suggested somewhere between mild to moderate symptoms.  
See American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, pages 46-47 (4th ed., 
revised 1994).  On May 26, 1998, he reported a low mood and 
feelings of betrayal and frustration (he indicated that he 
was stressed because the evaluation for his PTSD had been 
kept at 50 percent).  He felt that those things that he had 
worked hard to improve were being used against him.  He 
stated that he had increased suicidal ideation, but he denied 
active intent.  His temper was stable; he noted that Buspar 
helped him to deal with his irritability and anxiety.  He and 
his wife were enjoying working outside and were talking more.  
The mental status examination found him to be alert and 
oriented in three spheres.  He was pleasant and cooperative.  
His mood was dysphoric; his affect was frustrated but he 
demonstrated full range and it was appropriate to content.  
Good eye contact was displayed and his speech was regular in 
rate and rhythm.  Psychomotor activity was within normal 
limits and his thought processes were logical and goal 
directed.  The diagnosis was PTSD and it was assigned a GAF 
Score of between 55 and 60, suggesting somewhere between 
moderate and serious symptoms.  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, page 47 (4th ed., revised 1994).

In a May 1998 letter, a social worker who had been seeing the 
veteran for approximately three years took issue with the 
VA's assignment of a GAF Score of 60; it was indicated that 
his Score was more likely in the range between 45-50, 
suggesting somewhere between serious and major impairment.  
It was noted that the veteran used sarcastic humor, 
distraction, outrageous statements and his intelligence to 
derail thorough assessments being made.  It was reiterated 
that the veteran had serious impairment caused by his PTSD; 
in fact, it was commented that his condition, particularly 
his anger outbursts, had caused his plumbing business to 
deteriorate.  A second letter written in June 1998 noted that 
the veteran had troubling symptoms that affected his everyday 
functioning, such as recurrent intrusive thoughts of Vietnam, 
rage reaction, avoidance of stimuli and war-related 
nightmares.  

The veteran was seen by a VA counseling psychologist on July 
27, 1998, to discuss the progress of his rehabilitation plan.  
It was noted that the veteran had been involved in growing 
vegetables "since this past spring," and it now appeared 
that the veteran would not be feasible for this or any other 
occupation.  It was noted that while the veteran found his 
work as a vegetable/fruit grower to be relaxing as far as the 
gardening aspect was concerned, he found his interaction with 
individuals in the business setting irritating, 
uncomfortable, and productive of feelings of hostility.  The 
psychologist noted that employment as a grower was not 
feasible for VA vocational rehabilitation purposes because of 
the effects of his PTSD.  The psychologist also noted that 
the only skills the veteran had were in the plumbing field 
which was an occupation he had already given up because of 
the effects of his PTSD.  

Based on the July 27, 1998, psychological counseling session, 
the RO issued a rating decision in October 1998 which 
increased the rating for the veteran's PTSD from 50 percent 
to 70 percent, effective July 27, 1998, and also assigned a 
total disability rating based on individual unemployability 
due to service-connected disability, also effective from July 
27, 1998.  As explained earlier, this action did not end the 
appeal which the veteran had before the Board, and his appeal 
was pending at the time of his death.  

The appellant and her son testified at a Video Conference 
hearing in November 2000.  She stated that the veteran's 
anger outbursts had begun to worsen in 1990.  He had had to 
get therapy in order to express any affection to his 
children.  He drove away all friends with his anger; he also 
engaged in dangerous behavior on the job and had once 
threatened to drive the car off a cliff when she was a 
passenger.  She further stated that their financial situation 
had gotten so bad prior to his death that they had had to 
cash in their life insurance policies in order to keep the 
house.  She indicated that this situation had arisen because 
he had driven away clients with his temper.  She also noted 
that he was sometimes confused, forgetting people's names.  
The veteran's son recounted several incidents where the 
veteran had threatened and abused him verbally.  He indicated 
that his father had thrown things at him and was very 
demanding and controlling.  

The above cited items of evidence paint a somewhat ambiguous 
picture of the level of PTSD impairment during the period 
prior to July 27, 1998.  It does appear to be clear that the 
veteran did not meet the schedular criteria for assignment of 
a rating in excess of 50 percent under the new rating 
criteria.  While there is ample evidence of impaired impulse 
control and difficulty adapting to stressful situations 
(listed as criteria for the next higher rating of 70 
percent), it does not appear that the veteran suffered from 
obsessional rituals, illogical, obscure or irrelevant speech, 
near-continuous panic, spatial disorientation or neglect of 
personal appearance and hygiene.  The Board therefore finds 
no basis for assignment of a rating in excess of 50 percent 
prior to July 27, 1998, under the new rating criteria. 

Under the old rating criteria, certain items of evidence 
appear to support a finding of only considerable social and 
industrial impairment.  Certain medical examinations appear 
to show moderate impairment due to PTSD.  However, a May 1998 
clinical entry does list an Axis IV assessment of moderate to 
severe impairment.  Additionally, a therapist who reportedly 
had worked with the veteran for three years reported that he 
believed the veteran's PTSD to be in the severe range with an 
actual lower GAF score than reported on certain examinations.  
While noting that the use of the word "severe" is not by 
itself determinative, the Board finds that the positive 
evidence is nevertheless in a state of equipoise with the 
negative evidence on the question of whether or not the 
veteran's PTSD was productive of severe impairment of 
relationships with people and severe impairment in the 
ability to obtain and retain employment.  In such 
circumstances, the benefit of the doubt goes to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified at 38 U.S.C. § 5107).  Accordingly, 
the Board finds that a 70 percent rating under the old 
criteria is warranted. 

Such a finding, however, does not end the Board's inquiry.  
It still must be considered whether a schedular rating in 
excess of 70 percent was warranted under the old criteria.  
Moreover, given the fact that the Board has found that a 70 
percent rating was warranted prior to July 27, 1998, the 
Board now must view the increased rating claim as implicitly 
including a claim of entitlement to a total disability rating 
based on individual unemployability prior to July 27, 1998.  
See generally Norris v. West, 12 Vet.App. 413, 421 (1999). 

It appears that the RO found that a total rating based on 
individual unemployability was warranted from July 27, 1998, 
since that was the date of the vocational rehabilitation 
interview which led the counseling psychologist to determine 
that the veteran was not feasible for such program.  However, 
the Board notes that the psychologist commented that the 
veteran had been involved in growing vegetables since the 
past spring.  Since the psychologist's conclusion was 
essentially that the veteran had failed at this endeavor and 
was not feasible for vocational habilitation, the Board 
believes it reasonable to believe that the level of 
impairment was the same when the veteran began his failed 
attempt at vocational rehabilitation in the spring as when 
the interview was conducted on July 27, 1998.  The problem is 
to determine a particular date when the veteran became 
effectively unemployable. However, there is some evidence 
which suggests that the veteran's self-employment as a 
plumber had been deteriorating in early 1998, and this adds 
some support for a finding that he was unable to engage in or 
retain gainful employment at some time in early 1998.  Again 
noting the ambiguous picture presented by the evidence, and 
resolving all reasonable doubt in the claimant's favor, the 
Board finds that the veteran was unable to engage in a 
gainful occupation due to his PTSD as of the date of January 
20, 1998 (the date two years prior to his death).  Under the 
circumstances of this case which involves a claim for accrued 
benefits, the Board need not determine whether a total rating 
was warranted prior to that date since accrued benefits are 
limited by law to those due and unpaid for a period of two 
years prior to the veteran's death. 

The Board observes in closing that as the provisions of 38 
C.F.R. Part 4 in effect prior to November 7, 1996, apply to 
this case, the Board's finding that the veteran was entitled 
to a schedular evaluation of 70 percent prior to July 27, 
1998, and the Board's further finding that the veteran was 
precluded by his PTSD (his only service-connected disability) 
from securing or following a substantially gainful occupation 
effective January 20, 1998, warrants a 100 percent schedular 
rating effective July 20, 1998.  See 38 C.F.R. § 4.16(c) (in 
effect prior to November 7, 1996). 


ORDER

Entitlement to a 100 percent schedular rating for service-
connected PTSD effective January 20, 1998, for accrued 
purposes is warranted.  To this extent, the appeal is 
granted. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

